Title: From George Washington to the German Reformed Congregations, June 1789
From: Washington, George
To: German Reformed Congregations



Gentlemen,
[New York, June 1789]

I am happy in concurring with you in the sentiments of gratitude and piety towards Almighty-God, which are expressed with such fervency of devotion in your address; and in believing, that I shall always find in you, and the German Reformed Congregations in the United States a conduct correspondent to such worthy and pious expressions.
At the same time, I return you my thanks for the manifestation of your firm purpose to support in your persons a government founded in justice and equity, and for the promise that it will be your constant study to impress the minds of the People entrusted to your care with a due sense of the necessity of uniting

reverence to such a government and obedience to its’ laws with the duties and exercises of Religion.
Be assured, Gentlemen, it is, by such conduct, very much in the power of the virtuous Members of the community to alleviate the burden of the important office which I have accepted; and to give me Occasion to rejoice, in this world, for having followed therein the dictates of my conscience.
Be pleased also to accept my acknowledgements for the interest you so kindly take in the prosperity of my person, family, and administration.
May your devotions before the Throne of Grace be prevalent in calling down the blessings of Heaven upon yourselves and your country.

G: Washington

